OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
             policy or the state hersafter ritt&                 end   or
             caah    tnu-yecir   period   to   sat   asiCe   s;~~ox~~te-
             ly 0~10iy)r am        0r the value Or 311 ~UU~O
             bulldicga      owntad by the otota aa 3 s:nkinZ fund
             until ten per ocmt br the tot31 value cs all
             slrohb;rlldingshas bean aoamulatad, a?& tL.t
             tbtto shkk?g r-and~btku b4 m70st4                  in tile
             sohol   dstriats 0r this rrnte.~

    - .ora
.

       ttE